FILED
                            NOT FOR PUBLICATION                             MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHISHAN KUMAR,                                   No. 08-73520

              Petitioner,                        BIA No. A097-515-263

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2013 **
                             San Francisco, California

Before: NOONAN, FISHER and NGUYEN, Circuit Judges.

       Shishan Kumar, a native and citizen of India, petitions for review of the

BIA’s decision affirming an immigration judge’s denial of his applications for

asylum, withholding of removal, and protection under CAT. We deny the petition

for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The parties are familiar with the facts of this case. Kumar testified as

follows: He left India because of police corruption in his town. The police claimed

Kumar was interfering in their work when he questioned the arrests of a neighbor’s

son and friends after a raid on their house, and they later summoned him to the

police station whenever there was an incident in the village. Police detained him

for a few hours on several occasions for allegedly providing shelter to militants.

On another occasion he was arrested and accused of helping two boys whom the

police called militants after the boys had wanted to distribute flyers in Kumar’s

store. On a third occasion the police detained him for four days, beat him and

questioned him about visitors he had met at his cousin’s house. Kumar claims to

have no political affiliation.

       The BIA upheld the IJ’s denial of asylum as time-barred and the denial of

withholding relief on adverse credibility and nexus grounds. The IJ made an

adverse credibility finding due to inconsistences in Kumar’s testimony. The IJ held

that under the REAL ID Act, Kumar ought to have corroborated his claim with

statements from his wife, his neighbors, and from his doctor, which he did not do.

Alternatively, the IJ found that even if Kumar were credible, she would have

denied his withholding claim because there was no political character to the arrests

and no nexus between Kumar’s arrests and a protected ground.


                                           2
      The BIA upheld the IJ’s decision and issued a separate opinion. The BIA

held that the IJ was not clearly erroneous in finding the respondent not credible,

that Kumar did not show that a primary reason for any harm was a protected

ground, and that his account did not meet the standard of proof that it was more

likely than not he would be tortured. In his petition for review, Kumar does not

challenge the BIA’s denial of his asylum or CAT petitions; he only appeals the

denial of his withholding of removal claim

      This court has jurisdiction to review final orders of removal by the BIA

under 8 U.S.C. §1252. The BIA’s determination must be upheld if “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” INS v.Elias-Zacarias, 502 U.S. 478, 481 (1992); see also Wang v.

Ashcroft, 341 F.3d 1015, 1022 (9th Cir. 2003) (“We review the BIA’s decision to

deny withholding of removal for substantial evidence.”).

      Substantial evidence supports the BIA’s determination that Kumar failed to

show a nexus between the harm he suffered and a protected ground. The arrests

occurred in the course of police investigations and did not occur on account of

Kumar’s affiliation or imputed affiliation with a social group, political affiliation

or religion. Furthermore, Kumar testified that he does not belong to a political

party and that he left India because of corrupt police authorities in his town. The


                                           3
fact that police suspected Kumar of helping militants on two occasions is not

sufficient evidence to show they believed he shared the militants’ political views.

      We do not reach the issue of the IJ’s adverse credibility finding.

      We affirm the BIA’s decision and deny Kumar’s claim for withholding of

removal. PETITION DENIED.




                                          4